Citation Nr: 0030973	
Decision Date: 11/29/00    Archive Date: 12/06/00

DOCKET NO.  99-05 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased disability rating for 
degenerative disc disease, lumbosacral spine, with lumbar 
syndrome and history of lumbosacral strain, currently 
evaluated as 40 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected condition 
(TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


REMAND

The veteran had active military service from November 1990 to 
August 1991, with several years of unverified inactive 
service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  A June 1998 rating decision denied a disability 
rating greater than 40 percent for the veteran's service-
connected back condition.  A May 1999 rating decision, in 
pertinent part, denied entitlement to TDIU. 

In the substantive appeal submitted in March 1999, the 
veteran requested a personal hearing before a Member of the 
Board at the RO.  However, in April 1999, he stated that he 
wanted a hearing before a local Hearing Officer.  He was 
provided such a hearing in September 1999.  Thereafter, in 
November 1999, the veteran submitted a statement requesting a 
video hearing before the Board.  In an October 2000 letter, 
he was asked to clarify whether he still wanted a hearing 
before the Board, and, if so, where.  The veteran responded 
that he wanted a hearing before the Board at the RO.  
Therefore, since the veteran has not been provided a hearing 
in accordance with his request, it is appropriate to remand 
this case for due process reasons.  

Accordingly, this case is REMANDED for the following:

Schedule the veteran for a hearing before a 
Member of the Board at the RO, and notify him 
of the scheduled hearing at the latest 
address of record.  This hearing is to be 
scheduled in accordance with applicable law.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran has the right 
to submit additional evidence and argument on the matters 
that the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOHN FUSSELL
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 2 -


